Citation Nr: 1411054	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left knee pain (claimed as knee arthralgia).

2.  Entitlement to service connection for arthritis in the left knee.

3.  Entitlement to service connection for skin tumors and cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claim is now with the RO in Atlanta, Georgia.

The Veteran testified before a Decision Review Officer (DRO) in October 2010 and before the undersigned Veterans Law Judge in May 2013.  The transcript from the DRO hearing is associated with the paper claims file and the transcript from the Board hearing is associated with the Veteran's Virtual VA claims file.

The issues of an increased rating for posttraumatic stress disorder, service connection for equilibrium and balance problems, and a total disability rating based on unemployability have been raised by the Veteran in statements submitted in February 2013.  These statements are associated with the Veterans Benefits Management System (VBMS) claims file.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claims for entitlement to service connection for a left knee condition and skin disorder.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disabilities.

Although the Veteran's post-service treatment records until 2002 are silent for treatment for any left knee disability, an opinion and rationale on the etiology of the disability is necessary.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its lay opinion to make a decision.  Id.  The Veteran has not been afforded an examination.  However, there is competent evidence of a relationship between a current condition and his period of service.

After the Veteran suffered a major accident in January 2006, he was afforded a VA examination in conjunction with his claim for aid and attendance and a non-service connected pension.  The examiner noted the Veteran's allegation that he suffered a knee injury during his service in Vietnam.  

Further, the Veteran underwent knee surgery in October 2002 at a private medical facility.  The private physician noted that the Veteran claimed to have injured his knee in Vietnam and that since that time he has experienced swelling at least once a year.  The physician opined that the Veteran had two problems.  First, a prepatellar bursitis and a "probable torn medial meniscus, which he has had for many years."  After an MRI, the physician concluded: "There is Grade III trochlear groove chondromalacia, a joint effusion, a probable but not absolutely definite tear involving the medial meniscus cartilage, and a 3.9 x 3.1 cm prepatellar bursal fluid collection."  Two months later, the Veteran underwent left knee surgery.

At the Board hearing, the Veteran claimed that he injured his knee during combat in Vietnam and was unable to go to sick call.  He also claimed that the knee has bothered him over the years.
VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has a current knee problem.  However, the VA records and the private medical records do not provide an opinion on the etiology of the condition.  There is a statement from a private physician that was provided in August 2002 that the Veteran had an injury in his left knee that had existed for "many years," but it is unclear whether that means the injury occurred during service.  There is competent evidence that an association may exist; therefore an examination and opinion are required.

Regarding the Veteran's claim for skin tumors and cancer, the Veteran's service in Vietnam and his exposure to Agent Orange were conceded by the DRO.  There is also documented treatment in the VA medical records for a skin disorder beginning in January 2003 and as recently as January 2014.  However, the Veteran's wife testified at the Board hearing that he began receiving treatment from a private physician in the 1980s.

The Veteran has not been afforded a VA examination or opinion.  However, in a VA treatment record dated in September 2010, the VA physician noted "exposure from the sun during active military service has been reported to increase the risk of skin cancer in veterans.  In addition, it is possible that exposure to additional carcinogens, such as Agent Orange, may contribute to the development of non-melanoma skin cancer although much less is known about how the compounds in Agent Orange influence photocarcinogenesis."  This provides competent evidence that an association may exist; therefore an examination and opinion are required.

It also appears that there are post-service medical records that have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for any skin condition or musculoskeletal symptoms of his left knee.  After securing any necessary authorization from him, obtain all identified treatment records.

The Veteran should be requested to state whether he has had any other post service treatment at VA, private or military medical facilities for the disabilities addressed herein.  If he responds in the positive; he should be requested to specify which such medical facilities he had been treated at, and for which disabilities, as well as the inclusive dates of treatment; and if necessary to execute and return any needed releases for such records.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed left knee disability.  

All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must identify all pathology of the Veteran's left knee found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include any in-service injuries of his left knee.  

In this regard, the examiner should specify as to whether any in-service diagnosis/diagnoses or manifestations or symptoms during service were manifestations of any current disorders of the left knee.  

In offering any opinion, the examiner must consider the full record, to include the records from the private physician dated from August to October 2002, which dealt with the Veteran's knee surgery, and the Veteran's lay statements regarding service incurrence.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed skin condition.

All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must determine whether a skin condition exists and, if so, the examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not that it began during military service or is otherwise related to the Veteran's military service.  

(b)  Whether any skin disorder was due to exposure to sun and/or hot and humid weather during the Veteran's period of service in the Republic of Vietnam.  

(c)  Whether any skin disorder was due to exposure to herbicides during the Veteran's period of service in the Republic of Vietnam.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Then, readjudicate the claim on appeal.  If any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


